DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending. Claim 13 has been cancelled.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1 and 11,
The prior art of record teaches:
A portable key device for enabling access control for access to a physical space secured by a lock device, the portable key device comprising:
	a processor; and
	a memory storing instructions that, when executed by the processor, cause the portable key device to:
	obtain at least one image captured using a first camera of the portable key device;
	receive a template decryption key from a lock device over a short-range communication link;
	obtain a credential associated with the lock device; and
	match the at least one image with a stored image, wherein a positive match is a necessary condition for opening the lock device.
	The prior art of record fails to further teach:
matching the at least one image with a plurality of templates, each template being associated with a lock device, which comprises obtaining the plurality of templates by decrypting encrypted templates, stored on the key device, using the template decryption key.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CORDINER (U.S. Publication 2020/0366670) teaches in a system for restricting access wherein a token may be written on the door of the safe and is required to be included in the field of view of the camera ([0048]); the system performs verification by analyzing the image data obtained by the mobile device camera to extract information identifying the lock (or safe door) as well as the passcode information and further that identifying information and passcode information are included in the same image data ([0075]); image processing on the image data is performed to identify and extract image data associated with the physical object and to compare the image data associated with the physical object with expected image data stored in association with the record. In some implementations, the physical object may be associated with a token which uniquely identifies the physical environment and/or the safe door and analyzing the image data for the presence of the object may include extracting and validating the token ([0062]); and the system is implemented when a user wishes to open a door to a safe ([0042]). Cardiner fails to expressly teach that the portable key device obtains a plurality of templates from the lock.

CONRAD (U.S. Publication 2016/0036594) teaches that a lock device broadcasts its model and serial number information (or other unique lock ID information) to a mobile device.  While a model and serial number information (or other unique lock ID information) correspond to a plurality of data, it does not reasonable correspond to a plurality of “image template” as claimed and disclosed in paragraph [0056] of the Applicant’s specification. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689